DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claims 2 and 8, “claim 1” has been changed to --claim 1,--.
In claim 5, “claim 2” has been changed to --claim 2,--.
In claim 6, “claim 5” has been changed to --claim 5,--.
In claim 7, “claim 6” has been changed to --claim 6,--.
In claim 9, “claim 8” has been changed to --claim 8,--.
In claim 12, --a-- has been added before “positive” in line 8.
In claims 13, 17, 19, and 20, “claim 12” has been changed to --claim 12,--.
In claim 18, “claim 17” has been changed to --claim 17,--; and “meander,” has been changed to --meander-- in line 1.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An apparatus for improving the stability of a resistance temperature detector (RTD), the apparatus comprising a pull-down resistor having a first end for coupling to a ground; and an RTD comprising a case surrounding a resistive meander deposited on a substrate, the resistive meander having a first end coupled to a positive power supply and a second end coupled to a second end of the pull-down resistor (claim 1).
A method for improving the stability of a resistance temperature detector (RTD) using a pull-down resistor having a first end and a second end, the second end of the resistive meander coupled to the first end of the pull-down resistor, the method comprising coupling the case of the RTD and the second end of the pull-down resistor to a ground; and providing to the first end of the resistive meander a positive power (claim 12).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/23/21